MEMORANDUM **
Richard Sudianto, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal.
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ali v. Ashcroft, 394 F.3d 780, 784 *883(9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because any harm that Sudianto suffered does not rise to the level of past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Additionally, Sudianto does not have a well-founded fear of future persecution because he failed to demonstrate that his fears are distinct from those felt by other ethnic Chinese Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.2007) (en banc).
Because Sudianto cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Prasad, 47 F.3d at 340.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.